                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00546-MOC-DSC


 ANGELA DAVIS,                                     )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )
                                                   )                ORDER
 MEDICAL DATA SYSTEMS INC.,                        )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on “Motion for Admission Pro Hac Vice and

Affidavit [for Raphael Deutsch]” (document # 2) filed October 1, 2020. For the reasons set forth

therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                       Signed: October 5, 2020




       Case 3:20-cv-00546-MOC-DSC Document 3 Filed 10/05/20 Page 1 of 1
